DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020, 10/30/2020 and 05/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4 and 11-12, the claim limitation “means of transformation” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Wang et al.
Tsai et al. (US Patent No. 10,498,109 B1) discloses:
Regarding claim 1, a laser generator (Figure 1, element 10; column 5, lines 38-39), comprising: the array of light-emitting elements (i.e. pattern of emitting light dots; Figure 7, element 33) comprising a basic array (Figure 7, element 41a) and an additional array (Figure 7, element 41b) added to the basic array (Figure 7, element 41a), the basic array (Figure 7, element 41a) forming a basic area (i.e. area enclosing the light dots of element 41a in Figure 7), the additional array (Figure 7, element 41b) forming an additional area (i.e. area enclosing the light dots of element 41b in Figure 7), wherein the basic array (Figure 7, element 41a) comprises at least 
Regarding claims 2 and 10, at least three basic sub-arrays (i.e. each horizontal line of light dots of element 41a in Figure 7) are identical (clearly illustrated in Figure 7), and the additional array (Figure 7, element 41b) is the same with the basic sub-array (i.e. horizontal line of light dots of element 41a in Figure 7 is the same as the horizontal line of light dots of element 41b).
Regarding claims 5 and 13, the light-emitting elements of the basic sub-array (i.e. horizontal line of light dots of element 41a in Figure 7) are regularly or irregularly distributed (clearly illustrated in Figure 7).
Regarding claims 6 and 14, the additional array (Figure 7, element 41b) and each basic subarrays (i.e. horizontal line of light dots of element 41a in Figure 7) are separately driven to emit light (i.e. the emitting light dots 
Regarding claim 7, at least three basic sub-areas (i.e. horizontal line of light dots of element 41a in Figure 7) overlap one another (column 1, line 65 through column 2, line 3), and the common area (i.e. area of element 41a overlapping element 41b in Figure 7) is configured as an overlapped part of the at least three basic sub-areas (i.e. horizontal line of light dots of element 41a in Figure 7).
Regarding claim 8, the common area (i.e. area of element 41a overlapping element 41b in Figure 7) is one of a point, a line and a plane (clearly illustrated in Figure 7).
Regarding claim 9, a structured light projector (i.e. projector of structured light pattern; column 1, line 27), comprising: the laser generator (Figure 1, element 10; column 5, lines 38-39) comprising: the array of light-emitting elements (i.e. pattern of emitting light dots; Figure 7, element 33) comprising a basic array (Figure 7, element 41a) and an additional array added to the additional array (Figure 7, element 41b), the basic array (Figure 7, element 41a) forming a basic area (i.e. area enclosing the light dots of element 41a in Figure 7), the additional array (Figure 7, element 41b) forming an additional area (i.e. area enclosing the light dots of element 41b in Figure 7), wherein the basic array (Figure 7, element 41a) comprises at least three basic sub-arrays (i.e. horizontal line of light dots of element 41a in Figure 7), each basic sub-array forms a basic sub-area 
Tsai et al. teaches the salient features of the present invention as explained above except (regarding claims 1 and 9) a laser generator comprising a substrate/base plate; an array of light-emitting elements arranged on the substrate.
Wang et al. (US Pub. No. 2019/0273905 A1) discloses a laser generator (i.e. laser projection module; Figure 2, element 104) comprising a substrate/base plate (Figure 2, element 201); an array of light-emitting elements (Figure 2, element 202) arranged on the substrate (Figure 2, element 201).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a laser generator comprising a substrate/base plate; an array of light-emitting elements arranged on the substrate as shown by Wang et al. in combination with Tsai et al.’s invention for the purpose of forming a laser array, such as a VCSEL array chip (Wang et al., page 2, paragraph 0027, lines 7-8).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Wang et al. as applied to claims 1-2, 5-10 and 13-14 above, and further in view of Bai.
Tsai et al. (US Patent No. 10,498,109 B1) in combination with Wang et al. (US Pub. No. 2019/0273905 A1) teaches the salient features of the present invention as explained above except a lens barrel comprising a lens-barrel side wall arranged on the base plate assembly and defining an accommodating chamber together with the base plate assembly; a collimation element accommodated in the accommodating chamber; and a diffractive optical element accommodated in the accommodating chamber, the laser generator being configured to emit laser into the accommodating chamber, and the collimation element and the diffractive optical element being sequentially arranged in a light path of the laser generator.
Bai (CN 108387365 A) discloses a lens barrel (Figure 1, element 2264) comprising a lens-barrel side wall (Figure 1, element 2264b) arranged on the base plate assembly (Figure 1, element 229) and defining an accommodating chamber (Figure 1, elements 2262 and 2264c) together with the base plate assembly (Figure 1, element 229); a collimation element (Figure 1, element 223) accommodated in the accommodating chamber (Figure 1, elements 2262 and 2264c); and a diffractive optical element (Figure 1, element 225) accommodated in the accommodating chamber (Figure 1, elements 2262 and 2264c), the laser generator (Figure 1, element 221) being configured to emit laser into the accommodating chamber (Figure 1, elements 2262 and 2264c), and the collimation element (Figure 1, element 223) and the diffractive optical 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a lens barrel comprising a lens-barrel side wall arranged on the base plate assembly and defining an accommodating chamber together with the base plate assembly; a collimation element accommodated in the accommodating chamber; and a diffractive optical element accommodated in the accommodating chamber, the laser generator being configured to emit laser into the accommodating chamber, and the collimation element and the diffractive optical element being sequentially arranged in a light path of the laser generator as shown by Bai in combination with Tsai et al. and Wang et al.’s invention for the purpose of forming a laser pattern in which the light emitting path of the light source is used to convert the optical signal emitted by the light source into an electrical signal (Bai, see translation, paragraph 0011, lines 3-4).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Wang et al. as applied to claims 1-2, 5-10 and 13-15 above, and further in view of Bai.
Tsai et al. (US Patent No. 10,498,109 B1) in combination with Wang et al. (US Pub. No. 2019/0273905 A1) teaches the salient features of the present invention as explained above except a lens barrel comprising a position limiting protrusion protruding from the lens-barrel side wall into the accommodating chamber, and the diffractive optical element is mounted on the position limiting protrusion, wherein the structured light projector further comprises a protective cover joined with the lens barrel, the 
Bai (CN 108387365 A) discloses a lens barrel (Figure 1, element 2264) comprising a position limiting protrusion (Figure 1, element 2264a) protruding from the lens-barrel side wall (Figure 1, element 2264b) into the accommodating chamber (Figure 1, elements 2262 and 2264c), and the diffractive optical element (Figure 1, element 225) is mounted on the position limiting protrusion (Figure 1, element 2264a), wherein the structured light projector (Figure 1, element 220) further comprises a protective cover (Figure 1, element 2266) joined with the lens barrel (Figure 1, element 2264), the protective cover (Figure 1, element 2266) comprises a protective top wall (Figure 1, element 2266b), and the diffractive optical element (Figure 1, element 225) is arranged between the position limiting protrusion (Figure 1, element 2264a) and the protective top wall (Figure 1, element 2266b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a lens barrel comprising a position limiting protrusion protruding from the lens-barrel side wall into the accommodating chamber, and the diffractive optical element is mounted on the position limiting protrusion, wherein the structured light projector further comprises a protective cover joined with the lens barrel, the protective cover comprises a protective top wall, and the diffractive optical element is arranged between the position limiting protrusion and the protective top wall as shown by Bai in combination with Tsai et al. and Wang et al.’s invention for the purpose of forming a laser pattern in which the light emitting path of the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Tsai et al. and further view of Wang et al.
Bai (CN 108387365 A) discloses electronic device (Figure 22, element 1000), comprising a housing (Figure 22, element 100) and an image acquisition structure (Figure 22, element 200), the image acquisition structure (Figure 22, element 200) being arranged in the housing (Figure 22, element 100) and exposed out of the housing to acquire a depth image (see translation, paragraph 0010, lines 2-3), the image acquisition structure (Figure 22, element 200) comprising: a structured light projector (Figure 22, element 220) configured to emit a laser pattern out (see translation, paragraph 0026, lines 1-3); an image acquirer (i.e. laser distribution detection component; Figure 1, element 224) configured to acquire the laser pattern (see translation, paragraph 0008, lines 8-9); and a processor (Figure 1, element 228) connected with the structured light projector (Figure 1, element 220) and the image acquirer (Figure 1, element 224), respectively, and configured to process the laser pattern to obtain a depth image (see translation, paragraph 0101, lines 4-5); wherein the structured light projector (Figure 1, element 220) comprises a base plate assembly (Figure 1, element 229) and a laser generator (Figure 1, element 221), the laser generator (Figure 1, element 221) is arranged on the base plate assembly (Figure 1, element 229), and the laser generator (Figure 1, element 221) comprises: a substrate (Figure 1, element 2296).

Tsai et al. (US Patent No. 10,498,109 B1) discloses an array of light-emitting elements arranged on the substrate; an array of light-emitting elements (i.e. pattern of emitting light dots; Figure 7, element 33) comprising a basic array (Figure 7, element 41a) and an additional array (Figure 7, element 41b) added to the basic array (Figure 7, element 41a), the basic array (Figure 7, element 41a) forming a basic area (i.e. area enclosing the light dots of element 41a in Figure 7), the additional array (Figure 7, element 41b) forming an additional area (i.e. area enclosing the light dots of element 41b in Figure 7), wherein the basic array (Figure 7, element 41a) comprises at least three basic sub-arrays (i.e. horizontal line of light dots of element 41a in Figure 7), each basic subarray forms a basic sub-area (i.e. each horizontal line of light dots of element 41a in Figure 7), the basic area (i.e. area enclosing the light dots of element 41a in Figure 7) comprises a common area (i.e. area of element 41a overlapping element 41b in Figure 7) arranged in at least three basic sub-areas (i.e. each horizontal line of light dots of element 41a in Figure 7), and the common area (i.e. area of element 41a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have array of light-emitting elements comprising a basic array and an additional array added to the basic array, the basic array forming a basic area, the additional array forming an additional area, wherein the basic array comprises at least three basic sub-arrays, each basic subarray forms a basic sub-area, the basic area comprises a common area arranged in at least three basic sub-areas, and the common area being further arranged within the additional area as shown by Tsai et al. in combination with Bai’s invention for the purpose of having a projector of structured light pattern that generates different irregular projecting patterns (Tsai et al., column 1, lines 27 and 38-40).
Bai in combination with Tsai et al. teaches the salient features of the present invention as explained above except an array of light-emitting elements arranged on the substrate.
Wang et al. (US Pub. No. 2019/0273905 A1) discloses an array of light-emitting elements (Figure 2, element 202) arranged on the substrate (Figure 2, element 201).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an array of light-emitting elements arranged on the substrate as shown by Wang et al. in combination with Bai and Tsai et al.’s invention for the purpose of forming a laser array, such as a VCSEL array chip (Wang et al., page 2, paragraph 0027, lines 7-8).

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, Bai (CN 108387365 A) discloses a protective cover (Figure 1, element 2266) further comprising a protective side wall (Figure 1, element 2266c) extending from the protective top wall (Figure 1, element 2266b), the protective cover (Figure 1, element 2266) covers the lens barrel (Figure 1, element 2264), the protective side wall (Figure 1, element 2266c) is fixedly connected to the lens-barrel (Figure 1, element 2264).  However, Bai and the prior art of record neither shows nor suggest a structured light projector wherein the protective cover further comprises an adhesive receiving groove formed in an outer face of the lens-barrel side wall, and the protective side wall is provided with an adhesive dispensing hole in a position corresponding to the adhesive receiving groove.
Regarding claims 18-19, the claims are allowable based on their dependence from allowable claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xiao et al. (US Pub. No. 2019/0273906 A1) teaches a structured light projection module comprising: a Vertical-Cavity Surface-Emitting Laser (VCSEL) array light source that includes a semiconductor substrate and at least two VCSEL sub-arrays arranged thereon.  The at least two VCSEL sub-arrays include VCSEL light sources.  The structured light projection module further includes a diffractive optical element (DOE) that includes at least two DOE sub-units.  The DOE sub-units are respectively corresponding to the VCSEL sub-arrays and configured to project multiple copies of light beams emitted by the corresponding at least two VCSEL sub-arrays. 


Pesach et al. (US Pub. No. US 2018/0231373 A1) discloses a device including a semiconductor substrate and a monolithic array of light-emitting elements, including first and second sets of the light-emitting elements arranged on the substrate in respective first and second two-dimensional patterns, which are interleaved on the substrate.  First and second conductors are respectively connected to separately drive the first and second sets of the light-emitting elements so that the device selectably emits light in either or both of the first and second patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
07/10/2021